 

FRANKLIN CREDIT MANAGEMENT CORPORATION 8-K [fcrm-8k_012015.htm]

 

Exhibit 10.1

 

FRANKLIN CREDIT MANAGEMENT CORPORATION

101 Hudson Street, 25th Floor

Jersey City, NJ 07302

January 20, 2015

Paul D. Colasono

8 Marie Drive

Huntington, NY 11743

 

This letter sets forth an amendment of your employment agreement with Franklin
Credit Management Corporation (the “Company”), effective as of March 28, 2005
and as previously amended on December 31, 2008 (the “Employment Agreement”), in
connection with a proposed reverse and forward stock split on January 20, 2015,
in accordance with Information Statement filed with the Securities and Exchange
Commission on November 18, 2014, (the “Reverse/Forward Split”) of common stock
of the Company (the “Common Stock”) and termination of registration of the
Common Stock under Rule 12g-5 and Section 12(g) of the Securities Exchange Act
of 1934. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the execution of this letter by the Company
and Paul D. Colasono, Executive Vice-President and Chief Operating Officer of
the Company (“Employee”) and subject to consummation and effectiveness of the
Reverse/Forward Split, the parties to this letter agreement agree as follows:

1.Deletion of Section 1(f)(3) of the Employment Agreement.

Section 1(f)(3) of the Employment Agreement, which provides that a “Change in
Control” shall occur in the event that the “Company’s shares shall cease to be
registered under Section 12(b) or 12(g) under the Securities Exchange Act of
1934, as amended” shall be deleted in its entirety and not replaced for the sole
purpose of this Reverse/Forward Split.

2.Furthermore, and for the avoidance of doubt, this letter shall memorialize the
mutual understanding of the Company and Employee that the Reverse/Forward Split,
as contemplated and proposed by the Company, will not be deemed a “Change in
Control” as defined in Section 1(f) of the Employment Agreement. Deletion of
Section 1(f)(3) of the Employment Agreement applies solely to this
Reverse/Forward Split and not to any future stock splits and/or notices of
termination of registration under Section 12(g) of the Securities Exchange Act
of 1934, should they become necessary.

If you agree to the foregoing, please sign where indicated below and return the
signed copy to me. Otherwise, the agreement will continue in full force and
effect, without amendment.

[remainder of page intentionally left blank]



 

 



Sincerely,       FRANKLIN CREDIT MANAGEMENT CORPORATION             /s/ Thomas
J. Axon Name: Thomas J. Axon Title: President and Chairman       AGREED AND
ACCEPTED                 /s/ Paul D. Colasono     Paul D. Colasono          
Date: January 20, 2015    

  



- 2 -

